BLANCHARD, J.
This action was brought to recover the amount due on a promissory note made by the defendant Gaggiano to one Bell, and indorsed by the defendant Carlucci and as so indorsed delivered to said Bell. The note was thereafter indorsed by Bell, without recourse, to A. Lambertti, who indorsed it to P. J. Lambertti, who indorsed it to Di Lorenzo. The evidence established the facts that Di Lorenzo was a bona fide holder of the said note; that he acquired it in due course, and for value, before maturity; that he transferred it for value, after maturity, to the plaintiff. The defendants, by their answers, interposed certain defenses which might have been available as between the original parties to the note. But Di Lorenzo, being a bona fide holder of the said note in due course, and for value, took the note without any infirmity attaching thereto, and his title to it appears to have been perfect. The same title passed to the plaintiff upon the transfer of the note to him by Di Lorenzo for value. Neg. Inst. *476Law, § 97 (Laws 1897, P. 732, c. 612); Weems v. Shaughnessy, 70 Hun, 175, 24 N. Y. Supp. 271. The exceptions of the defendants are without merit.
The judgment and order appealed from should be affirmed, with costs. All concur.